          Case 2:20-cr-00237-APG-DJA Document 75 Filed 10/15/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                              Case No.: 2:20-cr-00237-APG-DJA

 4          Plaintiff                                                   Order

 5 v.

 6 JUSTIN LEE TRIPP,

 7          Defendant

 8         I ORDER that by October 20, 2020, the United States of America shall file a response to

 9 defendant Justin Tripp’s emergency motion to consider release for the purpose of visiting his

10 dying mother (ECF No. 72).

11         DATED this 15th day of October, 2020.

12

13
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
